Title: No. 4: Abstract of articles imported into the United States from British colonies for one year, commencing the 15th. August 1789 and ending on the 14th. of August 1790, 23 November 1790
From: Jefferson, Thomas
To: 


Abstract of articles imported into the United States from British colonies for one year, commencing the 15th. August 1789 and ending on the 14th. of August 1790, as far as the accounts have been rendered.
6,343 barrels of pickled Fish.
Cwt. 3,701. 2.20 ℔ s. of dried Fish.
Note. Oil and Lumber imported, paying a Duty ad valorem, the quantity of each can only be ascertained by the several Collectors, having reference to the original Entries.

Joseph Nourse Register.
Treasury Department Registers Office 23d. November 1790.

